Citation Nr: 9930878
Decision Date: 12/21/99	Archive Date: 02/08/00

DOCKET NO. 96-27 373               DATE DEC 21,1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

ORDER

The following corrections are made in a decision issued by the
Board in this case on October 29, 1999:

On page 2, INTRODUCTION, paragraph 5, " In July 1996 a personal was
held at the RO before the undersigned Board member." should be
corrected to read "In July 1999, a personal hearing was held at the
RO before the undersigned Board Member."

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals



Citation Nr: 9930878  
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-27 373 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and N.W. 


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February1963 to February 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO) 
that declined to reopen the veteran's claim of entitlement to 
service connection for a low back disorder.  

Initially, after an August 1966 rating decision and appeal 
the Board denied the veteran's claim of service connection 
for a low back disability in a March 1967 decision.  The 
veteran attempted to reopen his claim in June 1984.  In a 
June 1984 VA Form 21-8332a-4 letter, the RO informed the 
veteran that he had not submitted new and material evidence 
that was sufficient to reopen his claim.  He was also 
informed that he was entitled to appeal the determination.  

The veteran forwarded the letter back to the RO which was 
received in November 1984.  On the face of the RO letter, 
which was signed by the veteran, he indicated that he was 
submitting additional evidence and that he was appealing the 
decision.  A rating decision in December 1984 confirmed the 
denial.  A review of the record shows that it is absent for 
any evidence that subsequent to receipt of the November 1984 
statement from the veteran, that the RO forwarded a Statement 
of the Case to the veteran for continuation of the appeal 
process.  In this regard, the statement received from the 
veteran in November 1984 must be construed as a notice of 
disagreement of the June 1984 RO determination declining to 
reopen his claim.  Therefore, it must also be concluded that 
the March 1967 Board denial of service connection for a low 
back disability is the last final disallowance of the claim.  

In July 1996 a personal was held at the RO before the 
undersigned Board member.  Additional evidence was submitted 
at the personal hearing and the veteran waived initial 
consideration of the evidence by the RO.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder in March 1967 which is the last final 
disallowance of the claim.  

2.  Evidence received since the March 1967 Board decision 
includes lay testimony and clinical data that is neither 
cumulative nor redundant of previously considered evidence, 
provides a more complete picture of the circumstances 
surrounding the claim, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim of service connection for a low back disorder 
is well grounded since there is evidence of treatment of low 
back symptoms during service; shortly after service there is 
medical evidence of low back pathology; and there is current 
medical evidence of a low back disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1967 Board decision 
denying entitlement to service connection for a low back 
disorder, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

2.  The claim of service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a March 1967 Board decision, service connection for a low 
back disorder was denied.  

The evidence available at the time of the Board decision 
included the veteran's service medical records.  A December 
1962 pre-induction report of medical history indicated that 
the veteran had had low back pain in the past.  The December 
1962 pre-induction physical examination report was negative 
for any complaints or findings referable to the low back.  

Service medical records show that in August 1963 the veteran 
received treatment for complaints of back pain.  Physical 
examinations revealed no abnormalities of the back.  
Treatment for complaints of a sore back was reported in 
September 1963.  No back pathology was reported.  An X-ray of 
the lumbosacral spine was negative for definite 
abnormalities.  It was reported that the X-rays showed that 
at the T12/L1 interspace there was narrowing with some 
"ostethetic" changes.  The remaining service medical 
records, including his service separation physical 
examination records, are negative for any complaints or 
findings referable to the low back.  

A VA orthopedic examination was performed in July 1966.  The 
veteran reported a history of an injury to his back in 1963 
during military service while carrying furniture.  He 
complained of low back pain and weakness in his left leg.  
The physical examination revealed limitation of motion of the 
lumbar spine and slight numbness of the left lateral thigh.  
An X-ray of the lumbar spine revealed slight asymmetry of the 
lower facets and spina bifida occulta at T-11 and T-12.  An 
interpretation of the X-ray by the examining orthopedist 
indicated that there was slight narrowing of the lumbosacral 
disc space.  The diagnosis was mild low back strain.  

An August 1966 rating decision denied service connection for 
a low back disorder and the veteran appealed the decision.  

In the March 1967 Board decision denying service connection 
for a low back disorder, it was determined that the low back 
symptoms reported during the veteran's period of service were 
acute and transitory, and that the back disorder shown after 
service was not related to an incident of service.  

Since the last final disallowance of the claim by the Board 
in March 1967, additional evidence has been submitted.  

The veteran attempted to reopen his claim of service 
connection for a low back disorder in June 1984.  A letter 
from the RO dated in June 1984 informed him that new and 
material evidence had not been submitted to reopen his claim.  

Received in November 1984 were clinical records from a 
private chiropractor, dated from September through October 
1984, revealing treatment for low back symptoms.  It was 
reported that the veteran had a history of a back injury 
during service.  The diagnosis was subluxation of the 4th 
lumbar vertebra with disc wedging resulting in sciatic nerve 
irritation into the left leg, probable disc injury at L5.  

Received in November 1984 were statements from the veteran 
and his relatives and acquaintances, reporting his low back 
symptoms and history of low back problems.  It was stated 
that his low back problems were first noted during and 
subsequent to his period of service.  In a November 1984 
statement to the RO the veteran disagreed with the prior 
rating determination.  

A rating decision dated in December 1984 confirmed the denial 
of service connection for a low back disorder.  It was 
essentially determined that the evidence that had been 
submitted was not new and material and did not provide a 
basis for reconsidering the claim.  A Statement of the Case 
was not issued by the RO regarding the veteran's disagreement 
with the June 1984 denial.  

Received in May 1995 were state industrial compensation and 
private medical records dated from March 1985 through March 
1995, revealing that the veteran received treatment for 
unrelated medical problems and low back pathology diagnosed 
as "lumbalgia", degenerative joint disease of the spine, 
and left sciatica, probably L-5.  It was reported that the 
veteran sustained an injury to his low back in 1984 when he 
fell from a riding mower.  A March 1985 medical examination 
report revealed the veteran's history of a back injury during 
service and noted that he had not had a recurrence of back 
pain until his back injury in 1984.  

Received in June 1996 were statements from relatives and 
acquaintances of the veteran who reported that prior to 
service the veteran did not have any low back problems, and 
that his low back problems were first noted after his period 
of active service.  

Received in July 1996 were previously considered service 
medical records and a statement dated in July 1996 from a 
private physician reporting a diagnosis of degenerative joint 
disease of the lumbar spine and osteoarthritis.  

A VA medical examination of the spine was performed in August 
1997.  The veteran's history of low back injuries was 
reported and a physical examination was performed.  It was 
concluded that the veteran's radiating low back pain was 
caused by a fall in 1984 and had nothing to do with the low 
back strain reported during service.  

A personal hearing was held at the RO in July 1999 by the 
undersigned Board member.  The veteran testified that his 
back disorder was the result of an injury sustained during 
service that occurred while moving a metal wall from one 
barrack to another.  He stated that he had extreme back pain 
and that he had not worked since 1985.  An acquaintance of 
the veteran testified concerning the veteran's back problems.  
The veteran testified that he had spina bifida when he was a 
"youngster."  

Received at the July 1999 personal hearing was a statement 
from a service associate of the veteran who reported that he 
was with the veteran when he injured his back during service 
and that subsequent to the injury the veteran received 
treatment for the low back symptoms.  Also submitted at the 
hearing was a list of the veteran's current medications. 


Analysis

Pursuant to 38 U.S.C.A. § 7104(b), the March 1967 Board 
decision is considered final.  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (1999).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.  

As previously indicated in March 1967 the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, supra.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

It has been stated that, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The initial question for consideration is whether the 
veteran's claim of service connection for a low back disorder 
may be reopened on the basis of his having submitted evidence 
which may be considered as "new and material."  

The evidence that has been received since the March 1967 
rating decision includes past and more recent lay testimony 
from the veteran, his relatives, and acquaintances indicating 
that he had low back symptoms that were first shown during 
and then after service.  The additional clinical data has 
been submitted shows that the veteran now has degenerative 
changes and other pathology of the lumbar spine.  It is 
important to note that this evidence has not been considered 
previously and is neither cumulative nor redundant.  It must 
be concluded that this evidence, which is presumed credible, 
reveals a low back injury during service, shortly after 
service, and current low back pathology.  The additional 
evidence that has been submitted bears directly and 
substantially upon the issue of service connection for a low 
back disorder.  In addition this evidence has the effect of 
"contributing to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  Hodge, at 1363.  The new evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  In 
this regard, the evidence that has been received, 
specifically the lay testimony, is "new and material 
evidence."  Therefore, the claim of service connection for a 
low back disorder is reopened.

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether the veteran's claim is 
"well grounded."  

The evidence of record shows that the veteran reported a 
history of low back symptoms at induction.  Further, service 
medical records revealed treatment for low back pain.  There 
is current evidence of low back pathology.  The record is 
absent for medical evidence of an etiological relationship 
between the veteran's current low back pathology and an 
incident of service.  However, when a condition is not 
chronic and there is no explicit medical evidence of a causal 
nexus, continuity of symptomatology, which may be shown by 
medical evidence or lay testimony, would be required.  
Hickson v. West, 12 Vet.App. 247 (1999).  The evidence 
includes lay testimony from the veteran, relatives, and his 
acquaintances reporting that he had a low back injury during 
and after service.  It is important to note that the 
aforementioned lay testimony is presumed credible for 
determining well groundedness.  For purposes of determining 
whether the claim is well grounded, the evidence shows 
continuity of symptoms for a low back disorder.

The Board concludes that based on the forgoing, the criteria 
necessary for a "well grounded" claim pursuant to Caluza, 
have been shown.  The claim of service connection for a low 
back disorder is well grounded.  

Before moving on to the third Elkins step, consideration of 
the claim on its merits, the Board must first determine 
whether VA's duty to assist the veteran in the development of 
his claim has been met.  38 U.S.C.A. §  5107.  Further 
development of this claim will be discussed in the REMAND 
portion of this decision.  

ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a low back disorder, and the 
reopened claim is well grounded.  To this extent, the appeal 
is granted.  


REMAND

The Board has reopened the claim of service connection for a 
low back disorder and determined that the claim is "well 
grounded".  In this regard, the Board is required proceed and 
evaluate the merits of the claim, but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The veteran should be afforded a 
medical examination of his low back by an 
appropriate specialist who has not 
previously examined him.  The 
examination(s) should include all 
appropriate tests and studies of the low 
back including X-rays, if necessary.  The 
examiner should identify what back 
disorder(s) is (are) present and express 
an opinion whether such disorder or 
disorders are related to his military 
service or any incident thereof. It is 
essential that the claims folder be 
reviewed by the examiner before the 
examination takes place.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
examination report and requested opinion 
to ensure complete compliance with the 
directives of this REMAND; corrective 
procedures should be implemented, if 
necessary.

3.  Thereafter, the RO should review the 
record and readjudicate the veteran's 
claim of service connection for a low 
back disorder. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  When the requested development has been 
accomplished, if the claim remains in a denied status, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, if necessary, 
the case and the requested evidentiary data should be 
returned to the Board for further appellate disposition.  



           
     John E. Ormond, Jr.  
     Member, Board of Veterans' Appeals



 

